DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed November 30, 2020. Claims 1 – 10 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Felder (US 2014/0341398 A1), hereinafter Felder398.

Claim 1: Felder398 discloses an audio data processing circuit configured to process audio data (see at least,  “A multichannel input device 10 with automatic number-of-channels detection, set forth by way 
converter DAC 16, and an analog device 18,” Felder398 [0021]), comprising: 
a word select interface configured to receive a word select signal (see at least, “a LRCLK input,” Felder398 [0021], “I2S ( also known as Inter-IC Sound, Integrated Interchip Sound, and IIS) is an electrical serial bus interface standard used for connecting digital audio devices together, e.g. to communicate PCM audio data between integrated circuits. The I2S requires at least three lines: a bit clock line, a word clock line, also known as a word select (WS), channel sync or left-right clock or (LRCLK) line, and at least one multiplexed data line. In the present example of a Class D power amplifier, the I2S lines can be used, for example, to configure the number of channels and bit depth of the interface,” Felder398 [0003]); 
a clock signal interface configured to receive a clock signal (see at least, “a BLK input,” Felder398 [0021]), and generate an audio data interface signal according to a number of clocks of the clock signal in one period of the word select signal (see at least, “In FIG. 2, an automatic number-of-channels and bit depth detector 12, set forth by way of example and not limitation, includes a first counter 20 and a first latch register 24 for counting a number N1 of BCLK cycles for one LRCLK clock. The example automatic number-of-channels and bit depth detector 12, by way of further example, also includes a second counter 26, and a second latch register 30 for counting a number N2 of BCLK cycles when LRCLK is HI. This is accomplished by coupling the enable input E of counter 26 to LRCLK such that the counter 26 stops counting when LRCLK goes LO. The outputs of the latchregister24 and the latch register 30 are used by logic 32 to determine the number of channels NCHAN and the bit depth B, in this non-limiting example,” Felder398 [0023]); and 
an audio data interface configured to transmit the audio data to a processing unit through a first transmission protocol or a second transmission protocol (see at least, “The detector 12, in this non-limiting example, has a BLK input, a LRCLK input, a number of channels NCHAN output and a bit depth B Felder398 [0021]).

Claim 2: Felder398 discloses the audio data processing circuit as claimed in claim 1, comprising: 
a counter configured to count the number of clocks of the clock signal (see at least, “In FIG. 2, an automatic number-of-channels and bit depth detector 12, set forth by way of example and not limitation, includes a first counter 20,” Felder398 [0023]); a first logic unit configured to generate the audio data interface signal according to the word select signal and a channel selection signal (see at least, “The example automatic number-of-channels and bit depth detector 12, by way of further example, also includes a second counter 26, and a second latch register 30 for counting a number N2 of BCLK cycles when LRCLK is HI. This is accomplished by coupling the enable input E of counter 26 to LRCLK such that the counter 26 stops counting when LRCLK goes LO,” Felder398 [0023]); and a second logic unit configured to calculate the number of clocks of the clock signal in one period of the word select signal (see at least, “and a first latch register 24 for counting a number N1 of BCLK cycles for one LRCLK clock,” Felder398 [0023]).

Claim 3: Felder398 discloses the audio data processing circuit as claimed in claim 1, wherein a bit depth of the audio data is 32 bits (see at least, “Bit Depth,” “32”, Felder398 FIG. 4, “FIG. 4 is a table 38 
period. In columns 42, a first LRCLK pulse length in number of BCLKs and the corresponding LRCLK duty cycle are shown. In columns 44, a second LRCLK pulse length and LRCLK duty cycle are shown,” Felder398 [0027]).

Claim 4: Felder398 discloses audio data processing circuit as claimed in claim 1, wherein the first transmission protocol is an inter-IC sound protocol (“an I2S mode,” [0021]), and the second transmission protocol is a time division multiplexing protocol (see at least, “a TDM mode,” [0021], “FIG. 4 is a table 38 illustrating two example coding schemes, which are set forth by way of example and not limitation. In table 38, columns 40 show the mode,” Felder398 [0027], “Such amplifiers may support time division multiplexed (TDM) data and may also support I2S data. TDM is a type of multiplexing in which two or more bit streams or signals are transferred appearing simultaneously as sub-channels in one communication channel, but physically taking turns on the channel,” Felder398 [0003]).

Claim 5: Felder398 discloses audio data processing circuit as claimed in claim 4, wherein when the number of clocks in one period of the word select signal is more than 64 clock signals, the audio data is transmitted to the processing unit through the second transmission protocol (see at least, “BCLKs per Sample Period,” “96”, “128,” “192,”, “256,” “384,” ,”512,” “768,” “1024,” all more than 64 clock signals correspond to “TDM” “Mode,” Felder398 FIG. 4).

Claim 6: Felder398 discloses an audio data processing method providing a processing unit to process audio data, (see at least, “In an embodiment, set forth by way of example and not limitation, a method Felder398 [0010]) comprising: step 1: detecting a word select signal in an audio data (see at least, “(1) using
a first counter and a first latch register to count one of: a) a number N1 of BCLK cycles for one LRCLK cycle,” Felder398 [0010]); step 2: determining whether a period of the word select signal is 64 clock signals and going to step 3 if the period of the word select signal is 64 clock signals, else going to step 4 (see at least, “and (3) determining with electronic logic a number of channels NCHAN from a least two of N1, N2 and N3,” Felder398 [0010], “FIG. 4 is a table 38 illustrating two example coding schemes, which are set forth by way of example and not limitation. In table 38, columns 40 show the mode, bit depth
B, number of channels NCHAN, and BCLKs per sample period. In columns 42, a first LRCLK pulse length in number of BCLKs and the corresponding LRCLK duty cycle are shown. In columns 44, a second LRCLK pulse length and LRCLK duty cycle are shown. It will be appreciated by those of skill in the art that the table 38 can be stored in a look-up table of the multichannel input device 10 (e.g. in a nonvolatile
digital memory format) for use by a logic device,” Felder398 [0027], Felder398 FIG. 4) ; step 3: sending the audio data to the processing unit through a first transmission protocol (see at least, “an I2S mode,” [0021], “FIG. 4 is a table 38 illustrating two example coding schemes, which are set forth by way of example and not limitation,” [0027], “BCLKs per Sample Period,” “64”, corresponds to “Stereo I2S” and “TDM” “Mode,” and therefore includes sending the audio data to the processing unit through a first transmission protocol depending on the “Bit Depth,” “# of Channels,” etc., Felder398 FIG. 4); and step 4: sending the audio data to the processing unit through a second transmission protocol (see at least, “a TDM mode,” [0021], “FIG. 4 is a table 38 illustrating two example coding schemes, which are set forth by way of example and not limitation. In table 38, columns 40 show the mode,” Felder398 [0027], “Such amplifiers may support time division multiplexed (TDM) data and may also support I2S data. TDM is a type of multiplexing in which two or more bit streams or signals are transferred appearing simultaneously as sub-channels in one communication channel, but physically taking turns on the Felder398 [0003], “BCLKs per Sample Period,” “32,” “48,” “96”, “128,” “192,”, “256,” “384,” ,”512,” “768,” “1024,” corresponds to “Stereo I2S” and “TDM” “Mode,” and therefore includes sending the audio data to the processing unit through a second transmission protocol depending on the “Bit Depth,” “# of Channels,” etc., Felder398 FIG. 4).

Claim 7: Felder398 discloses audio data processing method as claimed in claim 6, wherein a bit depth of the audio data is 32 bits (see at least, “Bit Depth,” “32”, Felder398 FIG. 4, “FIG. 4 is a table 38 illustrating two example coding schemes, which are set forth by way of example and not limitation. In table 38, columns 40 show the mode, bit depth B, number of channels NCHAN, and BCLKs per sample period. In columns 42, a first LRCLK pulse length in number of BCLKs and the corresponding LRCLK duty cycle are shown. In columns 44, a second LRCLK pulse length and LRCLK duty cycle are shown,” Felder398 [0027]).

Claim 8: Felder398 discloses audio data processing method as claimed in claim 6, wherein the step 2 further comprises calculating the number of clocks of a clock signal in one period of the word select signal by a counter of the processing unit (see at least, “In FIG. 2, an automatic number-of-channels and bit depth detector 12, set forth by way of example and not limitation, includes a first counter 20 and a first latch register 24 for counting a number N1 of BCLK cycles for one LRCLK clock,” Felder398 [0023]), and determining whether the number of clocks in one period of the word select signal is 64 clock signals (see at least, “FIG. 4 is a table 38 illustrating two example coding schemes, which are set forth by way of example and not limitation. In table 38, columns 40 show the mode, bit depth B, number of channels NCHAN, and BCLKs per sample period. In columns 42, a first LRCLK pulse length in number of BCLKs and the corresponding LRCLK duty cycle are shown. In columns 44, a second LRCLK pulse length and LRCLK duty cycle are shown. It will be appreciated by those of skill in the art that the table 38 can be stored in a Felder398 [0027], “BCLKs per Sample Period,” “64,” Felder398 FIG. 4).

Claim 9: Felder398 discloses audio data processing method as claimed in claim 6, wherein the step 2 further comprises: generating an audio data interface signal according to a channel selection signal and the word select signal by a first logic unit of the processing unit (see at least, “The example automatic number-of-channels and bit depth detector 12, by way of further example, also includes a second counter 26, and a second latch register 30 for counting a number N2 of BCLK cycles when LRCLK is HI. This is accomplished by coupling the enable input E of counter 26 to LRCLK such that the counter 26 stops counting when LRCLK goes LO. The outputs of the latch register 24 and the latch register 30 are used by logic 32 to determine the number of channels NCHAN and the bit depth B, in this non-limiting
example.,” Felder398 [0023]),” Felder398 [0023]) and transmitting the audio data to the processing unit through the first transmission protocol or the second transmission protocol according to the audio data interface signal (see at least, “The detector 12, in this non-limiting example, has a BLK input, a LRCLK input, a number of channels NCHAN output and a bit depth B output. In this example embodiment, LRCLK is representative of a channel sync signal for an I2S mode, it being understood by one of skill in the art that there are other types of channel sync signals that can be used in other example embodiments. For example, in a TDM mode, the channel sync signal is not a left/right sync signal and, therefore, is usually simply referred to as "a channel sync signal." The DAI 14 has a data DIN input, a BCLK input, a LRCLK input, and NCHAN input and a B input. The DAI 14 is operative to output digital data associated with an assigned channel. The DAC 16 converts the digital data of the DAI to an analog signal, which is input into the analog device 18,” Felder398 [0021]).

Claim 10: Felder398 discloses audio data processing method as claimed in claim 9, wherein the step 2 comprises determining a number of channels of the audio data according to the period of the word select signal by a second logic unit of the processing unit (see at least, “In FIG. 2, an automatic number-of-channels and bit depth detector 12, set forth by way of example and not limitation, includes a first counter 20 and a first latch register 24 for counting a number N1 of BCLK cycles for one LRCLK clock. The example automatic number-of-channels and bit depth detector 12, by way of further example, also includes a second counter 26, and a second latch register 30 for counting a number N2 of BCLK cycles when LRCLK is HI. This is accomplished by coupling the enable input E of counter 26 to LRCLK such that the counter 26 stops counting when LRCLK goes LO. The outputs of the latch register 24 and the latch register 30 are used by logic 32 to determine the number of channels NCHAN and the bit depth B, in this non-limiting example.,” Felder398 [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kruiskamp et al. (US 2013/0182850 A1), directed to “A channel selection circuit in a serial audio communication device provides channel selection for insertion or extraction of data to or from a multiplexed serial data stream without the requirement of extra channel selection inputs. The channel selection circuit has multiple counters structured such that each counter represents a channel of the serial data stream. The input of each counter receives one of the multiple synchronizing timing signals. The input of the designated counter receives one timing signal that has the greatest frequency. The remaining counters receive the word select timing signals for determining which channel is being selected. A ready output of each counter is a channel indicator in communication with multiple signal 

Felder et al. (US 2014/0341230 A1), directed to a method and apparatus for controlling a multichannel TDM device.

Felder et al. (US 2020/0106224 A1), directed to a PIN encoded mode selection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652